DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
Receipt of Applicant’s remarks and amended claims filed on May 31, 2019 is acknowledged. Claims 16-30 are pending in this application. Claims 16-30 are new. All pending claims are under examination in this application. 

Information Disclosure Statement
	The Information Disclosure Statement filed on August 26, 2019 is acknowledged. A signed copy is attached to this office action. 

Claim Objections
Claim 24 is objected to because of the following informalities:  biolimus need not be capitalized.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21,  28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 21, the claim recites the limitation "balloon catheter" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Claim 21 depends from claim 16, however, claim 16 recites a drug eluting device and not a balloon catheter. It is suggested Applicant amend the claim dependency to claim 17. 
Regarding claim 24, the claim recites the limitation "macrocyclic triene compound” in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 24 depends from claim 16, however, claim 16 recites a “macrocyclic triene immunosuppressive compound”. 
Regarding claim 28, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 28 recites the broad recitation a medical device, and the claim also recites preferably a balloon catheter, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Further regarding claim 28, the claim additionally recites “an aqueous solution of a water-soluble excipient “preferably” comprising from about 10% to about 30% of the water-soluble excipient in a solution of water”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Pacetti et al. (US 9,474,834).
Pacetti discloses coating for medical devices, the coatings including albumin (abstract). 
The coatings including albumin may include other coating layers (column 16, lines 48-49; column 20, lines 5-6).
Micronized albumin may be added to a coating solution including a biodegradable polymer and optionally a drug (column 18, lines 51-65). 
Regarding claim 17, balloon catheters are disclosed (column 10, lines 28-29). 
Regarding claims 18-20,  the albumin comprises human serum albumin (column 4, lines 53-55). It is noted that human serum albumin has “at least 90% identity to SEQ ID NO 1 and has a molecular weight of around 66 kDa. 
Regarding claim 21, as noted above, additional coatings, including drug layers can be applied to the balloon catheter. 
Regarding claims  22-24, in preferred embodiments, the drug is sirolimus (rapamycin); everolimus, zotarolinus, biolimus, and temsirolimus (column 3, lines 15-21; column 20, lines 37-45).  It is noted each recited drug meets the structural limitations recited in claims 22-23. 	Regarding claim 25, the drug can also be tacrolimus (column 3, line 16). 
Regarding claims 26-27, claim 16 recites the second part is an optional component, therefore, the components recited in claims 26-27 are not required. 
Regarding claim 29, since Pacetti discloses the same device, it would necessarily have the same functional properties of “the coating layer is capable of forming cracks after the device is deployed. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have prepared a medical device, particularly a balloon catheter comprising an albumin layer and a drug layer according to the instant claims since while Pacetti does not exemplify the embodiment, he does disclose suitable embodiments comprising a balloon catheter having a coating of albumin and additional coatings comprising a drug. 
Claims 16-29 are rejected under 35 U.S.C. 103 as being unpatentable over Pacetti et al. (US 9,474,834) in view of Ruane et al. (US 10,525,171). 
The teachings of Pacetti are discussed above. 
Pacetti does not disclose the manufacturing of the device. 
Ruane discloses coating for medical devices including balloon catheters (abstract). 
Regarding claim 28, the coating can be applied to a balloon catheter via deposition, spray coating, and dip coating. Figure 1 exemplifies the coating of a balloon catheter coating (column 8, lines 17-29). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have used the coating techniques disclosed by Ruane for coating composition of Pacetti since it is a well-known and routine method of coating medical devices. 

Claims 16-27 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Pacetti et al. (US 9,474,834).
The teachings of Pacetti are discussed above. 
Pacetti does not disclose a balloon catheter inserted into a diseased breast to treat breast cancer. 
Shapland discloses drug delivery apparatus and methods. 
Regarding claim 30, Shapland contemplates position a drug delivery device in a body passageway or within a body tissue and treating a tumor or local or regional tissue mass with antitumor sensitizing agents (abstract).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have provided localized treatment of tumors. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039. The examiner can normally be reached M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELISSA S MERCIER/Primary Examiner, Art Unit 1615